Citation Nr: 1108901	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  94-08 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an initial compensable rating for bilateral chondromalacia patella.



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from January 1981 to March 1988.  

This appeal to the Board of Veterans' Appeals (Board) arose from a July 1993 rating decision of the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA) in which the RO granted service connection for bilateral chondromalacia patella and assigned a noncompensable (0 percent) rating.  In April 1996, June 2000, November 2001, September 2005 and February 2008, the case was remanded to the RO for further development.     


FINDINGS OF FACT

1.  The Veteran's service connected bilateral chondromalacia patella is not shown to result in limitation of flexion to 45 degrees or less, limitation of extension to 10 degrees or less, instability or recurrent subluxation.

2.  Service connection is not in effect for degenerative joint disease of the knees or for other knee meniscal tears.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral chondromalacia patella are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.40, 4.71a, Diagnostic Codes 5019, 5257, 5260, 5261 (2010).     



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of VCAA notice letters sent to the Veteran in October 2005 and March 2008, the RO generally informed the Veteran of the evidence necessary to substantiate his claim and his and VA's responsibilities in claims development.  Also, the Veteran was informed that in evaluating his disability, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Additionally, he was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  Although some of the notice was not provided until after the Veteran's claim was initially adjudicated, the claim was subsequently re-adjudicated in a March 2009 supplemental statement of the case, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.  Pertinent medical evidence associated with the claims file consists of VA medical records, private medical records and the reports of multiple VA examinations.  Also of record and considered in connection with the appeal are the transcripts of hearings held at the RO, along with various written statements provided by the Veteran, and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claim, is required.  
 
II.  Factual Background

The Veteran's service personnel records reflect that in July 1987, the Medical Board noted that if the Veteran was found fit for retention, he would be subject to a permanent profile as a result of his left chondromalacia patella.  The profile entailed no running, jumping or deep knee bending exercises.  In August 1987, the Medical Evaluation Board found him unfit for continued worldwide duty due to his left chrondromalacia patella, with symptoms of left knee pain and burning at the anteromedial surface of the knee.  In October 1987, the Physical Evaluation Board made a formal finding that the Veteran was fit for continued duty, indicating that there were no physical restrictions, which would preclude him from reasonably performing the assigned duties of his MOS and grade.  

Private progress notes from 1992 to 1995 show ongoing treatment for bilateral chondromalacia patella.   

A July 1992 MRI of the knee showed small focal areas in the posterior horn of the medial and lateral menisci most likely representative of a grade II mucinous degeneration.  There was no evidence of a meniscal tear and otherwise the MRI of the right knee was normal.  

An October 1993 report from a private physician, Dr. T, indicated that the Veteran was currently complaining of pain in the knees.  Physical examination revealed that the left knee was tender to pressure on both sides of the patella.  The diagnosis was chondromalacia patella, bilaterally.  

In a January 1994 letter, a private physician, Dr. M., indicated that the Veteran's chondromalacia patella had not improved since an arthroscopy was performed on him in February 1991.  He noted that in July 1992 an MRI was performed that showed degenerative changes of the left knee.  Currently the Veteran complained of pain and limitation in both knees with limited movements.  The physician recommended that the Veteran continue with analgesics.  

A March 1993 rating decision granted service connection for bilateral knee disability and assigned a noncompensable rating effective March 12, 1993, the date the Veteran's claim was received.  The disability has been determined to be chondromalacia patella.

On April 1993 VA examination the Veteran complained of persistent pains in both knees, which were elicited and exacerbated with rest, accompanied by numbness and also exacerbated with climbing stairs and while climbing electric poles at work.  Physical examination showed a guarded gait.  There was no muscle atrophy, weakness or limitation of motion in the lower extremities.  There was crepitus with movements of both knees.  There was no evidence of lateral, medial or anterior instability.  The diagnosis was bilateral chondromalacia by records.  

On separate April 1993 VA examination, the Veteran again reported pain in both knees, along with paresthesia of both legs and weakness of the legs.  Physical examination showed a normal gait with bilateral knee pain, mild paresthesia in the posterior aspect of the legs and episodes of a burning sensation.  The pertinent diagnoses were bilateral patellofemoral chondromalacia and mild peripheral neuritis suspected in the lower extremities.  

April 1993 VA bilateral knee X-rays showed no evidence of bony or joint pathology.  Articular space appeared well-preserved.  The diagnostic impression was negative examination.  

On June 1996 VA knee examination, the Veteran reported that in February 1991 he underwent a left knee arthroscopy, which showed chondromalacia patella.  The Veteran indicated that he had pain around both knee joints.  He also experienced occasional noise of both knees upon movement and a burning sensation in the knees.  Additionally, he reported swelling of the medial aspect of both knees.  His pain worsened upon walking a lot and he was unable to play basketball.  He indicated that he could not go upstairs and that he had more pain during the night.  The examiner noted that X-rays of both knees from April 1993 had shown no evidence of bone or joint pathology and articular space that appeared well-preserved.  

Physical examination of the knees showed no swelling or deformities.  The Veteran had mild crepitus of both knees and a mildly positive patellar grinding test in both knees.  He had no tenderness to palpation on both medial aspects of the knees.  There was no medial, lateral anterior or posterior instability of either knee joint and no muscle atrophy of any of the muscles of the knees.  The Veteran had normal muscle strength of the muscles around the knees.  There was no objective evidence of pain upon moving both knees with full range of motion.  There was mild crepitus from 0 to 140 degrees.  There was no weakness of any muscles of either knee.  There was no excess fatigability or incoordination of either knee.  The Veteran had a functional knee bilaterally.   

Private progress notes from 1997 to 1999 show ongoing treatment and evaluation of chondromalacia patella.  A July 1998 note indicates that range of motion was from 0 degrees extension to 115 degrees flexion.  The Veteran reported that he was unable to do deep knee bends.  Patellar tracking test was positive.  An October 1998 note reflects that range of motion was found to be 10 degrees hyperextension to 135 degrees flexion.  A January 1999 note shows that range of motion was found to be full.  A separate January 1999 note indicates that range of motion was limited due to pain.  A later July 1999 note then shows that range of motion was once again found to be full.  

An April 1997 VA left knee x-ray produced a diagnostic impression of normal examination.  

On November 1998 VA examination, the Veteran reported moderate pain in the medial sides of both knee joints and in the anterior aspect.  There was occasional numbness and tingling.  The examiner noted that October 1998 X-rays had shown no evidence of bone or joint pathology with normal findings.  The Veteran reported that he was taking flexeril and naprosyn for pain and these medications resulted in good pain control for four hours.  The Veteran indicated that the precipitating factors for knee pain were going up stairs and standing for a long period.  He indicated that he needed a knee brace all the time.  

The Veteran indicated that he was working as a cable TV service technician.  During the last year he claimed that he had had 10 to 12 absences due to his knee condition.  He reported difficulty walking for long distances and difficulty with sports such as baseball and volleyball.  There was no functional impairment at work but the Veteran indicated that he could not climb the hooks on telephone polls and had to use a ladder.  

Range of motion of the knees was 0 degrees extension to 140 degrees flexion.  There was no painful motion.  There was also no objective evidence of edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement or guarding of either knee.  There was mild creptiation of the knees and the Veteran had a mild positive patellar grinding test.  The Veteran had a normal gait cycle.  There was no ankylosis, no leg discrepancy and no constitutional signs of inflammatory arthritis.  The diagnoses were bilateral knee chondromalacia patella and status post left knee arthroscopic surgery.  The examiner commented that there was no objective evidence of pain upon moving of both knee with full range of motion.  There was no weakness of any muscles around the knees.  There was no excess fatigability or incoordination of either knee.  The Veteran had normal muscle strength in all muscles around the knee and there was no instability.  The Veteran had functional knees bilaterally and X-rays from both April 1993 and October 1998 showed no evidence of bone or joint pathology with normal findings.  

A February 1999 private emergency room record shows that the Veteran was briefly seen for bilateral knee pain.  The diagnosis was knee sprains.  

June 1999 VA Bilateral knee X-rays showed normal bony mineralization with well preserved joint spaces and unremarkable soft tissues.  The diagnostic impression was normal bilateral knee X-rays.  

A November 1999 VA medical certification shows that the Veteran was experiencing new pain in a soft tissue mass in the left anterior aspect of the knee.  On examination the left knee was noted to be tender with soft tissue swelling.  

A May 2000 VA left knee x-ray produced a diagnostic impression of no evidence of fracture, dislocation or bone lesion.  

On March 2001 VA examination, the Veteran reported that his bilateral knee pain had gotten worse since his last VA examination.  He complained of sharp lateral and medial knee pain.  He had had one episode of left knee buckling, which caused him to fall.  He complained of an occasional cracking, snapping sound, occasional heat and occasional swelling of the lateral aspect of both knees.  He denied locking of the knee.  He was taking Naproxen, Toradol and Tylenol with codeine for pain.  The rest of the time he had moderate to severe knee pain.  The precipitating factors for flare-ups were walking, climbing stairs, squatting and pain when having knees bent in the sitting position.  Alleviating factors were stretching out his legs.  The Veteran did not report any additional limitation of motion on flare-up.  He did wear a bilateral knee brace.  He did not report any episode of dislocation or recurrent subluxation.  

The Veteran reported that he had difficulty performing his job with a cable TV company.  He had to climb wooden poles and this was very difficult for him with his knee condition.  He also reported a decreased ability to do his chores.  

Physical examination showed flexion of the left knee to 130 degrees and extension to 0 degrees.  Manual muscle testing showed that muscles in the area of the bilateral knees exhibited 5/5 strength.  There was no additional limitation due to pain.  The examiner noted that there was mild swelling on the lateral aspect of both patellas, with no effusion or instability.  The Veteran had a positive patellar grinding test bilaterally.  Lachman's test, posterior drawer test, McMurray's test and varus and valgus stress tests were all negative.  The Veteran ambulated without assistive devices and exhibited equal step length and normal cadence.  There was no ankylosis.  There were no constitutional signs of inflammatory arthritis.  The diagnosis was bilateral knee chondromalacia patella.  

In an April 2001 statement, the Veteran indicated that he had pain, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement and guarding of movement of both knees.  

June 2001 letters from friends and family of the Veteran reflect that the Veteran was missing work due to knee pain and that he could no longer do work around the house due to knee pain.  Additionally, one friend indicated that he had observed swelling of the Veteran's knees.  

An August 2001 VA progress note shows that the Veteran was seen for knee pain, which he reported was episodic.  The pain was brought on by a lot of walking, ascending stairs, sitting, kneeling, squatting and leg crossing.  The Veteran was using bilateral stabilizing orthoses that helped his pain.  Physical examination showed that the Veteran had a normal gait without assistive devices or orthoses.  The bilateral knees had full range of motion, normal patellar tracking and normal strength.  The diagnosis was chronic knee pain and it was noted that the Veteran had mild bilateral osteoarthritis at the knees.  

A January 2002 VA progress note shows that the Veteran was seen for bilateral knee pain.  Range of motion of the left knee was found to be 0 degrees extension to 125 degrees flexion and an X-ray showed mild degenerative joint disease.  

On April 2002 VA examination, the Veteran reported severe bilateral knee pain on the anterior aspect of the sides of the knees.  He also indicated that he had occasional acute pain with locking, which he described as popping sounds upon moving the knees.  He also indicated that he experienced giving way of the knee joints.  The Veteran was taking sulindac with good pain control for six to seven hours and Tylenol with Codeine with good pain control for 12 hours.  The Veteran reported that pain was brought on by a lot of walking, ascending stairs, sitting, kneeling, squatting and leg crossing.  Alleviating factors were medications, liniment, ice pads, heating pads and injections.  

He had no need to use crutches, brace, cane or corrective shoes to walk although he did use bilateral knee cages.  He did not report any episode of dislocation or recurrent subluxation.  He continued to work full time as a cable company technician.  He indicated that he had been absent on 13 occasions due to his knee condition.  Reported limitations on the job included difficulty going up the stairs or walking long distances.  He was not on light duty at work.  Regarding daily activities, he indicated that he could not do yard chores or play sports such as basketball. 

Physical examination revealed that the Veteran was difficult to evaluate because he was claiming severe pain upon light touch and did not let the examiner manipulate the knees even to get passive range of motion findings.  It was observed, however, that while the Veteran entered to register at the clinic, he was walking normally with his braces on.  It was also observed that the Veteran reported that he used the knee cages all the time and that he had difficulty getting them off.  Visually there was no edema, effusion, subluxation or dislocation, weakness, graded manually, redness or heat on palpation of the knees.  The Veteran had crepitus of the knees and a positive patellar grinding test.  He had a normal gait cycle and there was no ankylosis, leg length discrepancy or constitutional signs of arthritis.  The diagnosis was bilateral knee chondromalacia patella.  The examiner noted that a January 2002 progress note showed that range of motion of the left knee had been from 0 degrees extension to 120 degrees flexion with no instability and mild painful motion.  

The examiner noted that X-rays of the knee dated June 2001 had shown mild osteoarthritis. 

A May 2002 private MRI of both knees produced a diagnostic impression of sclerosis of the subchondral bone in the tibial plateau.   

Private medical records from May to August 2002 show ongoing treatment for knee disability.  A June 2002 note includes a diagnosis of bilateral knee pain/osteoarthritis.  A June 2002 bone scan produced a pertinent diagnostic impression of mildly increased osteogenesis in the knees most likely due to one of the arthititides or inflammatory in nature.  An August 2002 doctor's note shows a diagnosis of knee pain/tendonitis.  

In a July 2002 statement the Veteran indicated that had his knees been manipulated during the April 2002 VA examination, he would have experienced the "worst' level of his left knee condition over the days following the examination.  He also appeared to feel that it was unethical that the April 2002 VA examiner observed him walking into the VA clinic.   

An August 2002 VA progress note indicates that the Veteran's bilateral knee arthritis limited his ability for weight bearing.  Consequently, he was advised not to carry weight in excess of 40 pounds.  

During the October 2002 RO hearing, the Veteran testified that he was unable to do the range of motion testing during the April 2002 VA examination because his pain was too severe.  He also indicated that he did not feel like VA took into account all the pertinent evidence of record when rating his knee disability.  Additionally, he reported that he was using crutches to help him walk.  The Veteran's wife testified that because of his knee problems the Veteran could not cut the lawn and could not do physical activities with his children.  He experienced tremendous pain and only kept working because he needed to support the family. 

An October 2002 VA progress note shows that the Veteran reported difficulty with walking.  Physical examination showed bilateral quadricep atrophy and a positive patellar grind test.  There was no varus/valgus instability and Lachman's sign was negative.  

A November 2002 VA progress note reflects that the Veteran was complaining of bilateral knee pain.  Range of motion of the musculoskeletal system was noted to be intact and muscle tone was adequate.  The diagnosis was knee pain and poor weight bearing possibly related to old history of bilateral knee chondromalacia.  

A December 2002 VA rehabilitative medicine service consultation shows that the 
Veteran continued to report bilateral knee pain.  Physical examination revealed a normal gait.  Patellar height was asymmetric, higher on the left and the area was tender to palpation.  The Veteran was unable to fully squat and was unable to hop.  The pertinent diagnoses were chondromalacia patella and chronic knee pain.    

In a March 2004 statement, a private treating physician indicated that the Veteran had been treated for bilateral chondromalacia, lumbar and cervical radiculopathy, fibromyalgia and depression.  

In conjunction with a subsequent April 2004 RO hearing, the Veteran submitted general medical articles explaining the nature of chondromalacia patella and of knee osteoarthritis.  The articles pertaining to chondromalacia patella indicate that the symptoms of the condition include pain in the front of the knees, particularly during stair climbing and pain after sitting too long, squatting or exercising.  Sometimes a feeling of stiffness of the knee or buckling can occur and there can be tenderness around the kneecap, especially in the lower, inside area.  Additionally, there can be limitation or pain during knee flexion.  

During the subsequent April 2004 RO hearing, the Veteran testified that he experienced painful motion of the left knee.  He also essentially asserted that when his chondromalacia worsened, it changed into arthritis.  Additionally, he contended that he experienced "painful motion", which should have warranted a compensable rating under Diagnostic Code 5014, which requires evaluation according to the criteria for rating arthritis.  Further, he indicated that the left knee disability had resulted in him acquiring other conditions (e.g. depression), which in turn resulted in him losing his job.  

April 2004 bilateral knee X-rays produced diagnostic impressions of minimal medial joint space narrowing and questionable chondrocalcinosis of the left lateral meniscus.  

An April 2004 VA progress note indicates that in addition to his bilateral knee pain, the Veteran also was suffering from multiple sclerosis.  He used crutches for ambulation and was out of work.  Physical examination showed bilateral knee tenderness and medial joint line pain.  There was no knee instability.  The diagnostic assessment was bilateral knee pain.  

A May 2004 MRI of the left knee produced diagnostic impressions of tear of the anterior horn of the lateral meniscus with associated parameniscal cyst and chondromalacia patella.  

On June 2004 VA examination the Veteran reported constant severe pain of the right knee localized around the joint.  He was taking Norflex 2 cc intramuscularly twice per week, along with Toradol, Tramadol, gabapentin and Norflex by mouth with temporary pain control with the medications for two hours and with injections for one day.  Precipitating factors for the pain were walking, standing a lot, sitting a lot and resting.  Alleviating factors were medications, injections, liniments, ice and heating pads.  During the past year he reported two acute flare-ups of acute bilateral knee pain, which resulted in functional impairment lasting three or four days.  The Veteran indicated that he used crutches for ambulation all the time and that he used ACL braces on both knees with no pain control but with aid for instability.  The Veteran was not using a cane or corrective shoes for ambulation.  He did not report any episodes of dislocation or recurrent subluxation during the past year.  He had experienced no constitutional symptoms of inflammatory arthritis.  The Veteran indicated that he had been unemployed since 2002.  He noted that due to his knee condition he could not play basketball, go shopping or ride a bicycle.  He worked for 16 years as a cable TV service technician lifting ladders and heavy equipment but had stopped working due to his bilateral knee condition.   

Physical examination showed that range of motion of the knees was from 0 degrees extension to 100 degrees flexion.  The examiner indicated that there was painful motion in the last degree.  The examiner indicated that the Veteran was not additionally limited by pain, fatigue, weakness or lack of endurance following repetitive use of both knees.  As stated during the interview, the Veteran had two acute flare-ups of bilateral knee pain, which functionally impaired him and the major functional impact was difficulty walking, standing a lot, sitting a lot and resting.  There was no objective evidence of painful motion on all movements of the knees.  There was no objective evidence of edema, effusion, instability, weakness, redness, hear, abnormal movement or guarding movement of either knee.  There was tenderness to palpation around the soft tissue structure of both knees.  There was crepitation of both knees and a positive patellar grinding test in both knees.  There was no ankylosis.  Both knee joints were stable but painful following repetitive use.  There was no leg length discrepancy and no constitutional signs for inflammatory arthritis.  The diagnoses were chondromalacia patella and degenerative joint disease of the knee by X-rays, April 2004.  Also a May 2004 MRI had shown chondromalacia patella and tear of the anterior horn of the lateral meniscus associated with a parameniscal cyst.  

The examiner opined that the presence of negative X-rays in service and several years after service, negative findings concerning arthritis during the arthroscopy on the left knee in 1991 and negative MRIs of the knees after service in July 1992 indicated that the Veteran's actual bilateral knee conditions of arthritis and left knee meniscal tear were not at least as likely as not the result of his service connected chondromalacia patellas of the knees.   

A September 2004 VA physical medicine consultation report reflects that the Veteran reported constant bilateral knee pain that increased when it was cold, when he walked more than 150 feet or when he would stand for 10 to 15 minutes.  He used two different types of braces on both knees.  He was taking Tramadol and Norflex and when his pain would increase he would get injections of Norflex and Toradol.  He also was doing a program of daily exercises, which was helping his pain.  The examiner noted that the Veteran's functional status was that he ambulated small distances with assistive devices.  He used two forearm crutches and two knee orthoses.  Physical examination of the knees showed that varus and valgus stress testing, Lachman and Drawer testing and McMurray testing were all normal.  Strength and seated range of motion was also normal.  The pertinent diagnostic impressions were chronic bilateral knee pain and mild osteoarthritis.  

A March 2006 VA progress note shows that the Veteran reported left knee pain with buckling.  Physical examination showed left knee medial joint line pain and a positive McMurray's test.  Lachman's and varus/valgus testing was negative and there was no anterior or posterior instability.  The diagnostic impression was left knee meniscus tear.  A subsequent March 21, 2006 VA operative note shows that the Veteran received a left knee arthroscopy, chondroplasty and partial meniscectomy.  A March 28, 2006 VA progress note then shows that the Veteran was evaluated status post surgery.  He was noted to have an adequate gait and full range of motion of the left knee.  There was no swelling, redness or varus/valgus instability.  There was also no crepitus and Lachman's sign was negative.  Patellar grind test was positive and strength was 5/5.

An April 2006 VA progress note shows that the Veteran's musculoskeletal range of motion was intact and his muscle tone was adequate.  

A July 2006 VA orthopedic note showed that the left knee was without swelling or erythema.  Range of motion was full and the Veteran was walking with crutches secondary to back pain.  He reported that he used a knee brace for instability.       

An August 1, 2006 private physical therapy note shows that the veteran reported bilateral knee pain.  He ambulated with forearm crutches and bilateral knee orthoses.  He could crouch with difficulty.  Range of motion of the left knee was 0 degrees extension to 125 degrees flexion.  An August 21, 2006 private physical therapy progress note shows range of motion of the left knee from 0 degrees extension to 130 degrees flexion.  It was noted that the veteran had received 15 physical therapy treatments for his left knee and trapezius.  

A November 2006 VA orthopedic note shows that the Veteran again had full range of motion in both knees with mild crepitus on knee extension.  The diagnostic assessment was bilateral chondromalacia patella and bilateral meniscal tears. 

A January 2007 VA MRI of the left knee produced a diagnostic impression of tear and degeneration of the anterior horn of the lateral meniscus with degeneration of the posterior horn of the lateral meniscus and the posterior horn of the medial mensiscus.  A small knee joint effusion was also noted.   

An August 2007 VA operative note shows that the Veteran underwent left knee arthroscopic surgery, including a partial lateral meniscectomy, a patellar plicae resection and extensive debridement.

On October 2008 VA examination, the Veteran reported pain in both knees as well as stiffness and a give way sensation.  He also indicated that he had swelling in the knees.  He was taking Etodolac for the pain with mild relief.  He reported weekly flare-ups of pain lasting several hours, aggravated by kneeling, going up stairs or prolonged ambulation and alleviated by medications.  The Veteran used knee braces.  The Veteran reported that he could not squat due to knee pain.  

Physical examination revealed tenderness at both knees in the peripatellar areas with no effusion.  The examiner did not find any objective evidence of painful motion, effusion, instability, weakness, redness or heat.  The Veteran's gait was antalgic and he walked with forearm crutches and knee braces.  There was no ankylosis or leg length discrepancy.  Range of motion of both knees was from 0 degrees extension to 140 degrees flexion, painful in the last 30 degrees.  The examiner noted that there was no functional loss due to pain.  The medial and collateral ligaments and the anterior and posterior ligaments were all found to be stable.  McMurray's test was positive bilaterally.  The examiner noted that January 2008 x-rays had shown that joint spaces were well-preserved and that the soft tissues were within normal limits.  Joint effusions were suggested.  The diagnosis was bilateral chondromalacia patella and bilateral meniscal injuries.  

The examiner opined that degenerative joint disease at the knee joints was not caused by or related to degenerative joint disease of the patella in terms of etiology or pathophysiology.  Chondromalacia patella did not cause degenerative joint disease in the knees and did not cause meniscal injuries.  The examiner noted that chondromalacia patella might end up in degenerative joint disease of the patella but not degenerative joint disease of the knee joint.  In the same way, the examiner did not believe that chondromalacia patella did not aggravate or exacerbate osteoarthritis or meniscal injuries in the knees.  He agreed with the medical evaluation performed in 2004.  

An April 2008 VA orthopedic progress note reflects that the Veteran requested a left knee replacement.  However, as there was no severe findings on imaging, such a procedure was not recommended.  

A November 2008 VA orthopedic progress note shows that left knee range of motion was found to be from 0 degrees extension to 100 degrees flexion.  The diagnosis was osteoarthritic changes of both knees.  

A November 2008 VA orthopedic progress note shows that the Veteran had full left knee extension and flexion to 120 degrees.  There was severe crepitus on extension from beyond 90 degrees extension to 0 degrees.  The diagnostic impression was left knee chondromalacia and left quadriceps atrophy.  

III.  Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the evaluations to be assigned to the various disabilities.

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's knee disability here on appeal has not varied significantly during the appeal period.  

VA regulations define disability of the musculoskeletal system primarily as "the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance."  38 C.F.R. § 4.40 (2010).  To that end, section 4.40 provides that:

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

With regard to disorders of the joints, applicable regulations provide that "the factors of disability reside in reductions of their normal excursion of movements in different planes." 38 C.F.R. § 4.45 (2009).  To that end, the regulations provide that, when rating disabilities of the joints, inquiry will be directed to considerations such as:
	(a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).

	(b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).

	(c) Weakened movement (due to muscle injury, disease, or injury of peripheral nerves, divided or lengthened tendons, etc.).

	(d) Excess fatigability.

	(e) Incoordination, impaired ability to execute skilled movements smoothly.

	(f) Pain on movement, swelling, deformity or atrophy of disuse.

Id.  The regulations further provide that instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also to be considered. Id. § 4.45(f).  See also 38 C.F.R. § 4.59 (2009) ("The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability"); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Knee disabilities manifested by limitation of flexion are evaluated under the criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  A 10 percent rating is warranted for limitation of flexion to 45 degrees.  A 20 percent rating is warranted for limitation of flexion to 30 degrees, and a 30 percent rating is warranted for limitation of flexion to 15 degrees.  Id.  (The normal range of motion in the knee is from 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.)

Under Code 5261, limitation of extension of the knee is rated 50 percent, when to 45 degrees; 40 percent, when to 30 degrees; 30 percent, when to 20 degrees; 20 percent when to 15 degrees; 10 percent, when to 10 degrees; and 0 percent, when to 5 degrees.  38 C.F.R. § 4.71a.

Degenerative and traumatic arthritis, established by X-ray findings, are rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010). If the limitation of motion of the involved joint(s) is noncompensable under the appropriate diagnostic code(s), a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id.  Other conditions such as osteomalacia or bursitis may be assigned a rating on this basis where limitation of motion is noncompensable.  38 C.F.R. § 4.71a, Diagnostic Codes 5014, 5019 (2010).    

Knee disabilities manifested by recurrent subluxation and lateral instability are evaluated in accordance with the criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  Ratings of 10, 20, and 30 percent, respectively, are warranted for slight, moderate, and severe recurrent subluxation or lateral instability.  Id.

Knee disabilities may also be rated under Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 (2010).  Under Diagnostic Code 5256, ratings of up to 60 percent are available for ankylosis of the knee.  Under Diagnostic Code 5258, a 20 percent rating may be assigned for dislocation of the semilunar cartilage, with frequent episodes of "locking", pain, and effusion into the joint.  Under Diagnostic Code 5259, a 10 percent rating may be assigned for symptomatic removal of semilunar cartilage.  Under Diagnostic Code 5262, ratings of 10, 20, and 30 percent, respectively, can be assigned for malunion of the tibia and fibula with slight, moderate, or marked knee or ankle disability.  If there is nonunion of the tibia and fibula, with loose motion requiring a brace, a 40 percent rating is assigned.  Finally, Diagnostic Code 5263 provides a single 10 percent rating for genu recurvatum, acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.

Separate evaluations may be assigned for non-overlapping manifestations of knee disability.  See, e.g., 38 C.F.R. § 4.14 (2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (Oct. 6, 2004) (separate ratings for limitation of flexion and extension of the knee); VAOPGCPREC 9-98, 63 Fed. Reg. 56,703-04 (Oct. 22, 1998) (separate ratings for instability and limitation of motion); VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (Dec. 1, 1997) (to the same effect).  However, the combined evaluation for the affected leg cannot exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68 (2010).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

At the outset, the Board notes that the Veteran's knees are service-connected only for chondromalacia patella, not for degenerative joint disease or for meniscal injury.  Additionally, the medical opinion evidence of record, in the form of the June 2004 and October 2008 VA examinations, affirmatively indicates that the degenerative joint disease and meniscal injury did not result from the chondromalacia patella and the chondromalacia patella has not aggravated either of these conditions.  Those manifestations are not for use in assigning the ratings herein.  The Veteran has essentially contended that the chondromalacia patella has caused and/or aggravated these  other knee problems, but in the absence of any medical documentation to support his position, the weight of the evidence is against any such causation or aggravation.  Accordingly, the Board's assignment of a rating for the Veteran's knee disability is based solely on the level of disability attributable to the bilateral chondromalacia patella.  

Considering Diagnostic Code 5260, there is no objective medical evidence of a compensable limitation of flexion as flexion has never been found to be limited to 60 degrees or less.  Rather, the evidence of record never shows limitation of flexion to less than 100 degrees. Accordingly, a compensable rating under Diagnostic Code 5260 is not warranted.  

Similarly, considering Diagnostic Code 5261, the evidence shows that extension has been consistently found to be normal, to 0 degrees.  The October 1998 progress note did appear to indicated that hyperextension was to 10 degrees.  However, as this is an entirely isolated finding and as the findings immediately before and after this date were entirely normal, the Board does not find that this finding alone provides a basis for assigning a compensable rating for limitation of extension for even a portion of the rating period.  In the absence of any other objective findings of limitation of extension, a compensable rating under Diagnostic Code 5261 is not warranted.  

Considering Diagnostic Code 5257, the evidence does not show any objective evidence of instability or recurrent subluxation of the left knee due to chondromalacia patella.  Rather, objective testing of the knees have consistently indicated that it is stable, with no recurrent subluxation noted.  Accordingly, a compensable rating is not warranted under Diagnostic Code 5257.  

The Board notes that the Veteran's chondromalacia patella can also be considered for a rating by analogy to Diagnostic Code 5019 for bursitis.  38 C.F.R. § 4.71a (notably, the RO similarly rated the chondromalacia as analagous to Diagnostic Code 5014, for osteomalacia).  Bursitis (or osteomalacia) is rated under limitation of motion of the affected part, as arthritis degenerative.  Id.  As noted above, however, limitation of motion (i.e. extension and flexion) of the knees are not compensable, with most of the findings of record indicative of essentially normal flexion and extension.  Also, even where noncompensable limitation of motion due to pain has been objectively found (e.g. during the June 2004 VA examination), there are no findings indicating that such limitation resulted from the Veteran's service-connected chondromalacia patella, as opposed to his knee arthritis or meniscal tears.  Accordingly, a compensable (i.e. 10 percent) rating is also not warranted on this basis.  Id.  

The Board has also considered whether any other rating codes applicable to disability of the knees could be applied to the Veteran's service connected knee disability.  However, as ankylosis, malunion or nonunion of the tibia and fibula and genu recurvatum are not shown, and as removal of the semilunar cartilage is not shown to be related to the service connected chondromalacia patella, these other rating codes are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263.  

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, DeLuca v. Brown 8 Vet. App. 202 (1995).  Notably, there are no objective findings of record indicative of a compensable level of functional loss as weakness, fatigue lack of endurance, incoordination or pain, specifically resulting from the Veteran's left chondromalacia patella, have not been shown on objective measurements of motion or repetitive motion.  The Board is cognizant that the Veteran has reported significantly more functional loss than that shown during medical examinations, such as an  inability to cut the lawn, play with his children or go shopping and having to miss work on numerous occasions due to knee pain.  There are also objective findings suggesting that the Veteran was unable to squat or hop and was limited in his weight bearing ability.  However, there are no objective findings indicating any of these reported or documented limitations result from his bilateral chondromalacia patella, rather than from his other significant knee disabilities, his low back disability, his multiple sclerosis and/or his fibromyalgia.  Accordingly, in the absence of such objective findings, the Board does not find a sufficient basis in the record for awarding a compensable rating on the basis of functional loss.  

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer a case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2010).  The criteria for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.

The Board has considered whether the Veteran's claim should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted. However, the Veteran's complaints pertaining to his left knee disability are fully contemplated by the relevant diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards. See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).  

In summary, as there is no basis in the record for assignment of a compensable rating under either schedular or extraschedular criteria, the preponderance of the evidence is against the Veteran's claim and it must be denied.  


ORDER

A compensable rating for bilateral knee chondromalacia patella is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


